DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.

Allowable Subject Matter
Claims 16-18, 20-28 and 30-38 are allowed.

Regarding claims 16 and 26, the prior art of record and currently cited pertinent prior art fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 16 and 26 as a whole; and further defined by a gateway that manages the interactions between a parent device and a child device; wherein the gateway authenticates that the parent device is authorized to view content being consumed by the child device and in response the gateways sends a response signal to the parent device showing the capabilities of the child device; additionally, the gateway receives a response signal from the parent device including parameters for streaming the content to the parent device; and in response streaming the content that is displayed on the child device to the parent device. Therefore, claims 16 and 26 are held allowable.

Regarding claims 17-18, 20-25, 27-28, 30-35 and 37-38, they depend from allowable claims 16 and 26. Therefore, claims 17-18, 20-25, 27-28, 30-35 and 37-38 are also held allowable.

Regarding claim 36, the prior art of record and currently cited pertinent prior art fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claim 36 as a whole; and further defined by a gateway that manages the interactions between a parent device and a child device; wherein the gateway authenticates that the parent device is authorized to view content being consumed by the child device and in response the gateways determines if no content is being streamed from the gateway to the child device, and if the condition is met, the receiver is configured to send a request to the child device to establish a peer-to-peer (P2P) connection with the parent device. Therefore, claim 36 is held allowable.




Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Magharei et al. (Pub No US 2010/0064049) – a contribution-aware peer-to-peer network adapted to receive a request for potential parent peer  to provide the content; abstract, paragraphs [0007]-[0008] figure 1.
Davies et al. (Pub No US 2002/0184620) - parent device displays both the warning and the AV content being presented at the child device; abstract.
Karthick et al. (WO 2013/000972) – a master set box monitoring content being presented on the child devices; abstract.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423